OPINION — AG — ** ADMINISTRATIVE REVIEW PANEL — CONSTITUTIONALITY ** SENATE BILL NO. 525 (17 Ohio St. 21 [17-21], 17 Ohio St. 22 [17-22], 17 Ohio St. 23 [17-23], 17 Ohio St. 24 [17-24]) AND 52 Ohio St. 1 [52-1], IS AN UNCONSTITUTIONAL TRANSFER OF THE POWER AND AUTHORITY OF THE CORPORATION COMMISSION TO THE ADMINISTRATIVE REVIEW PANEL AND IS AN UNCONSTITUTIONAL GRANT TO THE COMMISSION OF THE POWER TO DELEGATE ITS DISCRETIONARY POWERS TO A GENERAL DEPUTY. (EMERGENCY OIL AND GAS CASES, HEARINGS, PROCEEDINGS, MEETINGS) CITE: ARTICLE IX, SECTION 35, ARTICLE IX, SECTION 18, ARTICLE IX, SECTION 19, ARTICLE IX, SECTION 15, ARTICLE IX, SECTION 34, ARTICLE IX, SECTION 14, ARTICLE IX, SECTION 17 (JAMES B. FRANKS) SEE: 740 P.2d 134 (1987), HAIR V. OKLAHOMA CORPORATION COMMISSION